Garland, J.,
dissenting. The defendant being sued as the endorser of a promissory note, drawn by one Hall, for answer, alleged fraud, in altering the note from $250 to $2500, after it was endorsed. He further avers that he is not bound as endorser, as the note was not protested in due time, and notice given to him.
Upon the first ground of defence, I concur with the majority of the court, that no such fraud was shown in obtaining the endorsement, or in altering the note, as will discharge the defendant. This note, and another appear to have been signed and endorsed *125in blank, both as to amounts and 'dates. When Plall filled np the note sued on, he dated it on the 31st of September, 1839, payable six months after date. The note was protested for non-payment on the 3d of April, 1840, and notice given to the defendant, who contends that demand of payment should have been made on the 2d of April, as the note was due on the 30th of March, 1840. The main question in the case is, which was the proper day of protest. There is no difference of opinion as to the date of the note. The 31st of September being an impossible day, the note is to.be considered as bearing date on the 30th of that month. The counsel for the defendant contends that the note became due on the 30th of March, 1840, and that it should have been protested on the 2d of April. I do not think so.
The Civil Code, article 2055, says, “ that where the term referred to by the contract, consists of one or more months, the parties, if they-have not made any other explanation, shall be deemed to have meant months in the order in which they stand in the calendar after the date of the obligation, and with the number of days such-months respectively have.” It is not denied that if this article be applicable to the case, the protest was properly made on the 3d of April, and that the defendant is bound; but it is contended that this positive provision of the Code is to be disregarded, and the matter regulated by the commercial law, or, in other words, that this article of the Code does not apply to promissory notes and bills of exchange, but to other contracts, because it was the intention of the legislature, when the Civil Code was adopted, to have also made a Commercial Code ; and that not having done so, the case is to be governed by the general commercial law. That it was the intention of the legislature which ordered the amendments to the old Civil Code to be prepared, to have a Commercial Code prepared, I do not deny; but that it was the intention of the legislature which adopted those amendments, or of any subsequent legislature, to adopt a Code of Commerce, I do not admit; and the evidence of this is, that none has ever been adopted, or even seriously considered by any legislature since the one that ordered the preparation of such a Code. I cannot consent to disregard a positive law, because a particular legislature may, at a distant day, have intended to make some other law on the sub*126ject. The argument is peculiarly unfortunate, since it is not shown that the case was provided, for in the Commercial Code prepared by the jurisconsults.
If A. and B. make a contract by a notarial act, the term of its performance is regulated by the article 2065 of the Code ; but if they make a promissory note, founded on the same consideration, then a shorter term is stipulated, though the same language be used to express their intentions, and the promise be identical in every respect. I cannot, upon the authority' of a case of palpable judicial legislatipn, consent to disregard as general a provision of the Code as any contained in it.
That it was not the intention of the legislature which sanctioned the amendments to the old Civil Code, to leave every thing in relation to commercial matters to be regulated by a Code of Commerce, is apparent from the number of provisions in the new Code and in our statute law, in relation to commerce, and to those engaged in trade.
But it is assumed that the commercial law has regulated this matter in France, England, and the United States, in favor of the position assumed by the ^defendant's counsel. That the French authorities go far to sustain the position assumed, I admit; but that it is settled in England, or in the United States, by any great weight of authority, I do not concede.
In England it is well settled that in cases of bills of exchange and promissory notes, the month named in those contracts is a calendar month. 2 Black. 141. 3 Br^xl. & B. 187. 3. Starkie on Evidence, part 4, 1399.
Chitty, in his Treatise on Bills, says, that “ where bills are payable at one, two, or more months-after date or sight, the mode of computing the time when they become due, differs from the mode of computation in other cases ” ' When a deed, or act of parliament mentions a month, it is construed to mean a lunar month, unless otherwise expressed ; but where a bill is made payable a month, or months after date, the computation must, in all cases, be by the calendar month.
Where a bill is payable so many days or months after date, the day of the date is excluded in the computation. Thus a bill dated on the 1st of January is due on the 1st and 4th of Feb*127ruary. Chitty, 267, 268, ed. 1826. Bayley, 113. The same principles are well settled in the United States. 1 Johns, Cases, 99. 15 Johns, Rep. 120. 1 Mason, 176. 4 Dallas, 143. The note in this case is at six months after date ; the time, therefore, commenced running on the 1st of October, 1839, and six calendar months carried it to maturity on the 31st March, exclusive of the days of grace.
But it is said that this mode of computation does very well when a note or bil]^s*clated, or accepted, on the first or the last day of a month; but that if it is to run from some other day, then it must fall due on the corresponding day in the next month. This is true, but it gives the debtor precisely the same space of time, that is the same number of days to discharge his debt. For instance, a bill dated January 15th, payable one month after date, becomes due on the I5th — 18th of February, which gives thirty-one days, exclusive of the days of grace. So a bill dated February 15th, will mature on the corresponding day in March, and give twenty-eight or twenty-nine days for it to mature, according to the year in which it may be dated ; and thus it will continue the year round, neither party obtaining any advantage over the other. But if the computation contended for by the defendant be correct, the year would be divided into parts of 181 and 184 days, and there would not, in either case, be six calendar months. There are 182 davs from the 30th of September to the 31st of March, and 183 from the 31st of March to the 30th of September, which- divides the year as equally as it can be done without fractions.
The weight of testimony in relation to the custom in New Orleans is in favor of the note falling due on the 30th of March, 1840, but I do not think the custom is so well and generally established as to become a law ; and it is evident that the custom operates to the advantage of the banks, and of creditors whose claims are bearing interest.
I, therefore, think the judginent of the Commercial Court ought to be affirmed.